STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


Angela Rife Wilson, guardian and
next friend of Landon Rife, infant,                                                 FILED
Plaintiff Below, Petitioner                                                    December 16, 2020
                                                                                 EDYTHE NASH GAISER, CLERK
vs.) No. 19-0933 (Monongalia County 18-C-102)                                    SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA

Richard Kerr, M.D., et al.,
Defendants Below, Respondents



                               MEMORANDUM DECISION


        Petitioner Angela Rife Wilson, guardian and next friend of Landon Rife, by counsel David
A. Sims, appeals the orders of the Circuit Court of Monongalia County denying her motion to
amend the complaint and granting respondents’ motion to dismiss (entered on June 5, 2019) and
denying her motion for relief from judgment (entered on September 11, 2019). Respondents
Richard Kerr, M.D., Women’s Healthcare of Morgantown, Inc., and Monongalia County General
Hospital, Inc. appear by counsel Ancil G. Ramey, Crystal I. Bombard-Cutright, and Robert L.
Bailey. Respondent West Virginia University Hospitals, Inc. appears by counsel Christine S.
Vaglienti, and Matthew P. Moriarty. Respondents Tyler Prouty, M.D. and the West Virginia
University Board of Governors appear by counsel David L. Shuman and Roberta F. Green. Amici
curiae The West Virginia Mutual Insurance Company, The West Virginia Hospital Association,
and The West Virginia State Medical Association appear by counsel Thomas J. Hurney, Robby J.
Aliff, and Blair E. Wessels.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision dismissing petitioner’s appeal is appropriate under Rule 21 of the Rules
of Appellate Procedure.

        Petitioner Angela Rife Wilson gave birth to Landon Rife by emergency C-section surgery
on February 2, 2006, approximately seven to eight weeks prematurely, after the nurse
practitioner/midwife attending to her detected fetal distress. Ms. Wilson had multiple care
providers and presented at two hospitals prior to delivering her son, and each respondent played a
part in Ms. Wilson’s and Landon’s care. Once born, Landon remained in the neonatal intensive
care unit for twenty-seven days.

                                                  1
        Twelve years later, on February 2, 2018 (Landon’s twelfth birthday), Ms. Wilson provided
a notice of claim and screening certificates of merit in accordance with West Virginia Code § 55-
7B-6. She then filed a complaint in the Circuit Court of Monongalia County on March 7, 2018,
asserting that Landon suffered in utero hypoxia resulting in several lifelong, debilitating
conditions. Respondents filed separate motions to dismiss for failure state a claim upon which
relief could be granted, based on petitioner’s forwarding of the notice of claim and screening
certificate on Landon’s twelfth birthday. In doing so, respondents argued that petitioner failed to
comply with then-West Virginia Code § 55-7B-4(b) (now subsection c):

       A cause of action for injury to a minor, brought by or on behalf of a minor who was
       under the age of ten years at the time of such injury, shall be commenced within
       two years of the date of such injury, or prior to the minor’s twelfth birthday,
       whichever provides the longer period.

(Emphasis added.) After conducting hearings and giving the motions to dismiss due consideration,
the circuit court dismissed Ms. Wilson’s complaint on the basis that it was not timely filed.

         In support of her appeal, Ms. Wilson submitted to this Court a thirty-two-page appellate
brief. In preparing her lengthy brief, however, petitioner neglected a critical element. She failed
to set forth a single assignment of error. In their brief, respondents called our attention to this
deficiency, but did not seek relief of the Court. Upon receiving the responsive brief, Ms. Wilson
neither filed a reply brief nor sought to correct the omission. Our rules provide:

       Assignments of Error: The brief opens with a list of the assignments of error that
       are presented for review, expressed in terms and circumstances of the case but
       without unnecessary detail. The assignments of error need not be identical to those
       contained in the notice of appeal. The statement of the assignments of error will be
       deemed to include every subsidiary question fairly comprised therein. If the issue
       was not presented to the lower tribunal, the assignment of error must be phrased in
       such a fashion as to alert the Court to the fact that plain error is asserted. In its
       discretion, the Court may consider a plain error not among the assignments of error
       but evident from the record and otherwise within its jurisdiction to decide.

R.A.P. 10(c)(3). In a preceding subsection, the rules convey that the directives set forth in Rule 10
are not merely guidelines, but rather are requirements. R.A.P. 10(a). The consequences for
noncompliance are potentially severe; “[t]he failure to file a brief in accordance with this rule may
result in the Supreme Court refusing to consider the case, denying oral argument to the derelict
party, dismissing the case from the docket, or imposing such other sanctions as the Court may
deem appropriate.” Rule 10(j).

        The Rules of Appellate Procedure reserve unto us the ability to suspend the rules where
our judgment deems necessary, and to ensure that the function of “substantial justice” is not
ravaged by requirements of form. A review of our decisions reveals our historical leniency with
litigants’ inattention to detail. We often are driven to great lengths through incomplete appendices



                                                 2
or poorly cited records to perform an assessment. 1 We are fond of reminding the parties that appear
before us that we “are not like pigs, hunting for truffles buried in briefs.” United States v. Dunkel,
927 F.2d 955, 956 (7th Cir.1991); accord Teague [v. Bakker], 35 F.3d [978] at 985 n.5 [(1994)];
State v. Honaker, 193 W. Va. 51, 56 n.4, 454 S.E.2d 96, 101 n.4 (1994). Notwithstanding this
concern, some litigants’ failure to attend to basic detail leaves us performing generous exploration
in the pursuit of substantial justice.

        In the case before us, however, we do not believe substantial justice is served in our
overlooking the failure of a litigant to succinctly state the point at which she believes the lower
court stumbled. An assignment of error is a vital tool in promoting judicial economy and ensuring
that no party finds his position inequitably represented. The practice of opening a brief with a
series of assignments of error serves to alert the Court to the singular issue or issues that may have
adversely affected the outcome before the trial court. In this way attorneys, as officers of the Court,
assist us in approaching lengthy briefs and vast appendix records as focused surgeons rather than
general practitioners charged with whole-body triage. In a similar manner, a petitioner’s
presentation of an assignment of error allows a respondent to address the focused issue, confident
that he did not fail to discern a determinative argument buried in petitioner’s prose. This courtesy
is imperative to equitable function, averting the danger that the Court and respondent may discern
different issues from a petitioner’s lengthy, free-flowing argument. This benefit, in turn, inures to
the petitioner, ensuring that a responsive pleading does not throw the appeal into an unexpected
rabbit hole.

        For these reasons, we emphasize that substantial justice is not served when the Court is
asked to perform this most basic function of a petitioner’s appellate practice, and we caution the
bar that we are loath to put respondents in the difficult position of identifying assignments of error
that should have been carefully articulated by opposing counsel.

       For the foregoing reasons, we dismiss the appeal.

                                                                                           Dismissed.


ISSUED: December 16, 2020

CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Elizabeth D. Walker


       1
          Respondents note that we recently admonished a litigant for failure to assert assignments
of error as we decided his appeal in a memorandum decision on the merits. See State v. Fitzpatrick,
No. 18-0273, 2020 WL 200890 (W. Va. Jan. 13, 2020) (memorandum decision). The simplicity
of that case, between the State and the criminal defendant, governed in large part by a decisive
plea agreement, does not compare with the complexity of the case now before us. Here, the number
of named defendants alone underscores the need for a clear recitation of the asserted error, so that
every respondent may have the benefit of addressing the same clearly assigned error.
                                                  3
Justice Evan H. Jenkins

DISSENTING:

Justice Margaret L. Workman
Justice John A. Hutchison


Hutchison, J., dissenting:

 I dissent to the majority’s decision to dismiss this appeal for failure to comply with the Rules of
Appellate Procedure. The majority’s claim that it does not know what error is being asserted in
this appeal is simply disingenuous. Although the petitioner did not include a list of assignments
of error in her brief, she attached a statement of her alleged errors to the Notice of Appeal
form. Moreover, the final order indicates that the circuit court dismissed this case as untimely
filed and rejected the petitioner’s claim that West Virginia Code § 55-7B-4(b) (now subsection c)
violates the equal protection clause of the West Virginia Constitution. The issues on appeal are
readily apparent, and as the majority notes, the respondents did not ask this Court to dismiss this
appeal based on the deficiency in the petitioner’s brief. Our Rules of Appellate Procedure allow
for the suspension of any requirement or provision thereof and mandate that the “[r]ules shall be
construed to allow the Supreme Court to do substantial justice.” R.A.P. 2. Substantial justice is
not achieved when an appeal is dismissed based on a technicality. It merely provides the majority
an excuse to avoid addressing a specific issue. This appeal should have been considered on the
merits. Accordingly, I respectfully dissent.

I am authorized to state that Justice Workman joins in this dissent.




                                                 4